Title: To Benjamin Franklin from Jan Ingenhousz, 14 November 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
London Nov. 14th. 1778
As I was not able to finish as soon as I expected the book I intend to publish, I find my self obliged to spend the winter in this capital, where I enjoye far more satisfaction and happiness then I can ever enjoye in the place, where I am destined to reside.
Tho I have not had the pleasure of hearing directely from you, I had now and then the satisfaction of hearing by some travellers, that you was happy and well. Your old friend, now enjoys a good state of health, beggs to be remembred to you. I saw him this very day.
If you or your Nephew should judge, that the present circumstances of public affaires would rendre for the future the trade, carryed on for my brother, too precarious, it would perhaps be more prudent not to risk too much money, unless properly secured. But of this you will be a better judge upon the spot. Be this recommended to your and your Nephews judgement and kindness.
I am with due respect dear sir your most obedient humble servant
J. Ingen Housz
 
Addressed: Mr Tourton / a Monsieur / Monsieur Le Docteur francklin / a Passi
Notation: Ingenhouz. Londres 14 9bre. 1778.
